FILED
                                                                                                 6/12/2020
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
CHARLES ANTONIO DEVON WRIGHT, )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 20-908 (UNA)
                                    )
                                    )
SARAH B. LURE,                      )
                                    )
             Defendants.            )
____________________________________)

                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       The Constitution limits the jurisdiction of the federal courts to deciding actual “Cases”

and “Controversies.” U.S. Const. Art. III, § 2. “Standing to sue is a doctrine rooted in the

traditional understanding of a case or controversy” that “limits the category of litigants

empowered to maintain a lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1547 (2016). Because standing “is an essential and unchanging part

of the case-or-controversy requirement of Article III,” Lujan v. Defs. of Wildlife, 504 U.S. 555,

560 (1992), “the defect of standing is a defect in subject matter jurisdiction,” Haase v. Sessions,

835 F.2d 902, 906 (D.C. Cir. 1987). To satisfy Article III standing, plaintiff must have at least

“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the


                                                   1
defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc.,
136 S. Ct. at 1547 (citations omitted). The injury must involve “an invasion of a legally

protected interest which is (a) concrete and particularized; and (b) actual or imminent, not

conjectural or hypothetical[.]” Lujan, 504 U.S. at 560 (citations, internal quotation marks, and

internal alterations omitted).

        Plaintiff is in custody at the Larimer County Jail in Fort Collins, Colorado. He has sued

an attorney in Fort Collins, Colorado. The complaint is unclear, but plaintiff generally

references Title VII of the Civil Rights Act of 1964, which prohibits employment discrimination

based on specified classifications. Plaintiff has not alleged any facts to establish his standing to

sue under Title VII. Therefore, this case will be dismissed by separate order.



                                               SIGNED:  EMMET G. SULLIVAN
                                               UNITED STATES DISTRICT JUDGE
DATE: June 12, 2020




                                                  2